DETAILED ACTION
Notice to Applicant
In response to the communication received on 07/28/2020, the following is a Non-Final Office Action for Application No. 16941494.  

Status of Claims
Claims 1-13 and 15-16 are pending.
Claim 14 is withdrawn.
Claims 15-16 are new. 

Drawings
The applicant’s drawings submitted on 07/28/2020 are acceptable for examination purposes. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on:  16941494, filed 07/28/2020 Claims Priority from Provisional Application 62881614, filed 08/01/2019.

Election/Restrictions
Applicant's election without traverse of the restriction dated 06/08/2021 in the reply filed on 07/08/2021 is acknowledged.  Hence, the requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Monkman et al. (US 20180029934 A1) hereinafter referred to as Monkman in view of Ensminger et al. (US 5221386 A) hereinafter referred to as Ensminger.  

Monkman teaches:
Claim 1. A method for coordinating delivery of concrete, comprising: 
(A) providing at least two delivery trucks, each having a mixer drum containing a concrete load and a processor-controlled system for monitoring rheology and at least one set time value or value range of the concrete load in the drum, the processors programmed to perform functions comprising: i. accessing at least one stored set time value or value range assigned to concrete loaded in the mixer drum for delivery to a job site; ii. calculating at least one current set time value or value range for the load based on monitored hydration over time; and iii. comparing the at least one stored set time values or value ranges with the calculated at least one current set time values or value ranges (¶0004  the delivery of the carbon dioxide commences within 1 minute of the start of mixing of the concrete ; and 
(B) adjusting current set time value(s) or value range(s) by introducing a set accelerator, set retarder, or mixture thereof into at least one of the at least two delivery truck concrete loads to effectuate or to modify the sequential placement, finishing, demolding, formwork removal, or compressive strength phases of the concrete loads poured from the at least two delivery trucks (¶0245 It will be appreciated that more than one admixture may be used, for example, 2, 3, 4, 5, or more than 5 admixtures. For example, certain admixtures have desirable effects on flowability but undesirable effects on strength development; when such an admixture is used, a second admixture that accelerates strength development may also be used. ¶0247 In certain embodiments, one or admixtures is added to a cement mix, e.g., hydraulic cement mix, before, during, or after carbonation of the mix, or a combination thereof, where the admixture is a set retarder, plasticizer, accelerant, or air entraining agent. Where it is desired to modulate flowability, set retarders and plasticizers are useful. Where it is desired to modulate strength development, accelerants are useful.).
Although not explicitly taught by Monkman who teaches ¶0239 “the carbonated cement mix, e.g. concrete, may exhibit accelerated set compared to non-carbonated mix, such as a faster time to initial set … or a faster time to final set …, or both, such as less than 95, 90, 85, 80, 75, 70, 65, 60, 55, 50, 40, 30, or 20% of the initial or final set time compared to uncarbonated mix”, Ensminger teaches in the analogous art of cementitious composition:
comparing the at least one stored set time values or value ranges with the calculated at least one current set time values or value ranges (C.8 L.50 A plot of the age of the concrete mix on the time-temperature curve gives the temperature rise at the selected spatula position. The ratio of the incremental temperature rise against the total temperature rise is an indication of the extent of hydration at the selected position. For example, a concrete mix prepared according to the '909 patent reached the equilibrium temperature in 12.5 minutes, which is within the range of set time disclosed in said patent, and the total temperature rise was 27.degree. F. (from 103.degree. F. to 130.degree. F.). At a line speed of 32 feet per minute (1 foot=0.3 meter), the extent of hydration, as a percentage of the hydration which has occurred at the equilibrium temperature, at the locations of four pairs of the spatulas 44, spaced at 7 feet, 17 feet, 26 feet, and 35 feet from the roller 24, was 15%, 22%, 26%, and 32%, respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cementitious composition of Ensminger with the system for compositions for concrete production of Monkman for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Monkman ¶0002 teaches that there is a need for methods and compositions to contact cement mixes with carbon dioxide and for cement mixes containing incorporated carbon dioxide and carbonation products.; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Monkman teaches the compositions for concrete production, and Ensminger teaches set time comparisons and age estimations; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Monkman at least the above cited paragraphs, and Ensminger at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the cementitious composition of Ensminger with the system for compositions for concrete production of Monkman.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Monkman teaches:
Claim 2. The method of claim 1 wherein, in step (A), at least three delivery trucks are provided, each having a mixer drum containing a concrete load and a processor-controlled system for monitoring rheology and set time value or value range of the concrete load in the drum, wherein the processors perform functions (i), (ii), and (iii); and adjust the stored set time value or value range or the current set time value or value range of the concrete (¶0239 n certain embodiments, the carbonated cement mix, e.g., concrete mixture, has superior properties such as greater strength, such as greater 1-, 7-, or 28-day strength, e.g., at least 1, 2, 3, 4, 5, 7, 10, 15, 20, 30, or 40% greater strength than the non-carbonated concrete mixture at 1-, 7-, or 28-days. In general herein, “strength” refers to compressive strength, as that term is generally understood in the art. In certain embodiments, the carbonated cement mix, e.g. concrete, may exhibit accelerated set compared to non-carbonated mix, such as a faster time to initial set (for example, penetrometer measurement of 500 psi according to ASTM C403) or a faster time to final set (for example, penetrometer measurement of 4000 psi according to ASTM C403), or both, such as less than 95, 90, 85, 80, 75, 70, 65, 60, 55, 50, 40, 30, or 20% of the initial or final set time compared to uncarbonated mix.).

Monkman teaches:
Claim 3. The method of claim 1 wherein both the stored set time value or value range and the current set time value or value range are adjusted (¶0219 Cements that are suitable for carbonation—with respect to accelerated set and/or early strength development—can be readily identified, and/or a dose or doses selected, as well as time of dosing, from the isocalorimetry curves using any suitable procedure, such as a procedure in which a cement paste, mortar, or concrete is produced using the cement being tested. Admixtures may also be tested, either separately or as part of an overall protocol, to determine their effects on workability and other desired characteristics, as well as optimal doses.).

Although not explicitly taught by Monkman who teaches ¶0239 “the carbonated cement mix, e.g. concrete, may exhibit accelerated set compared to non-carbonated mix, such as a faster time to initial set … or a faster time to 
Claim 4. The method of claim 1 wherein the stored set time value or value range is calculated based on factors which include the estimated age of the concrete at pour time (C. 8 L.59 At a line speed of 32 feet per minute (1 foot=0.3 meter), the extent of hydration, as a percentage of the hydration which has occurred at the equilibrium temperature, at the locations of four pairs of the spatulas 44, spaced at 7 feet, 17 feet, 26 feet, and 35 feet from the roller 24, was 15%, 22%, 26%, and 32%, respectively, The travel time for the concrete mix from the mixer to the roller 24 was estimated to be about 12 seconds. The spatulas may be used to press the mesh 16 into the upper longitudinal margins of the concrete ribbon and to form, in co-operation with the edger rails 34, smooth reinforced edges along the ribbon while the extent of hydration, as so expressed, is in the range of from about 10 to about 35%.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cementitious composition of Ensminger with the system for compositions for concrete production of Monkman for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Monkman ¶0002 teaches that there is a need for methods and compositions to contact cement mixes with carbon dioxide and for cement mixes containing incorporated carbon dioxide and carbonation products.; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Monkman teaches the compositions for concrete production, and Ensminger teaches set time comparisons and age estimations; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Monkman at least the above cited paragraphs, and Ensminger at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the cementitious composition of Ensminger with the system for compositions for concrete production of Monkman.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Monkman teaches:
Claim 5. The method of claim 1 wherein set time values or value ranges are chosen from time values for (a) initiation of finishing; (b) completion of finishing; (c) removing formwork or mold from the concrete; (d) allowing foot traffic or car traffic on the concrete; (e) releasing tensioned cables from jacks (as used in pre-stressed concrete applications); (f) anchoring or grouting post-tensioned cables (as for post-tensioned concrete); or (g) casting further concrete on top of previously poured concrete (¶0799 a given mix may demonstrate different time courses of acceleration of strength development; this can be useful in certain field conditions when a particular operation is desired to be carried out at a particular time after the mix is poured, e.g., removal of molds, finishing, and the like, which require a certain strength of the concrete. Earlier times of accelerated strength development could be desired to, e.g., shorten the time that the concrete is in the mold, while later times of accelerated strength development could be desired to, e.g., allow concrete finishing to occur earlier.).

Monkman teaches:
Claim 6. The method of claim 1 wherein the stored set time value or value range accessed by, or accessed and adjusted by, at least one of the delivery truck processor-controlled systems is derived from (a) ticket information provided by a batch plant which sourced the concrete in the truck mixer drum; (b) foreperson at job site where concrete from the truck mixer drum is to be poured; (c) a processor that receives data signals from humidity, moisture, and/or temperature sensors embedded within, positioned against the surface of, or embedded within concrete poured or placed at the job site or another job site; or (d) a processor monitoring of another concrete delivery truck having a processor-controlled system for monitoring rheology and set time value or value range of the concrete load (¶0317 Proximity sensor 3 senses when cement is released to the mixer and sends a signal to the controller; alternatively, the mix controller (not shown) can send a signal to the controller 10 when the cement is released. CO.sub.2 delivery may commence upon release of the cement; alternatively, CO.sub.2 delivery may commence before or after release. CO.sub.2 sensors 8 and 9 are located at leak areas outside the mixer and send signals regarding atmospheric CO.sub.2 content to the controller 10. In addition, temperature sensor 6 sends signals regarding the temperature of the concrete .

Monkman teaches:
Claim 7. The method of claim 1 further comprising adjusting the at least one stored set time value or value range, and providing a report or indication of adjustments made to the at least one stored set time value or value range (¶0316 14. Telemetry data can be logged and distributed by the PLC to a remote data storage. This can be concurrent with the end of gas delivery (step 10) or follow from later steps if additional information acquired after the end of delivery is part of the transmitted information.).

Monkman teaches:
Claim 8. The method of claim 1 wherein the current set time value or value range is compared to stored set time value or value range in terms of at least one factor chosen from temperature of concrete, rate of temperature change in the concrete, batch amounts or mix design of the concrete, adjustments in water or chemical admixture added into the concrete load, rheology, or other property of the concrete (¶0200 It will be appreciated that the amount of carbon dioxide dissolved in the mix water is a function of the pressure of the carbon dioxide and the temperature of the mix water; at lower temperatures, far more carbon dioxide can be dissolved than at higher temperatures. Without being bound by theory, it is thought that the mix water so charged contacts the cement mix, e.g., hydraulic cement mix and the carbon dioxide contained therein reacts very quickly with components of the cement mix, e.g., hydraulic cement mix, leaving the water available to dissolve additional carbon dioxide that may be added to the system, e.g., in gaseous form.).

Monkman teaches:
Claim 9. The method of claim 1 wherein at least one of the concrete loads in one of the at least two delivery trucks is returned concrete, and further wherein the comparison of stored and current set time values or value ranges includes consideration of the age of concrete from the initial batching of the concrete which was returned from the job site (¶0188 Feedback may also be provided to an operator, e.g., a batcher, showing relevant information for the batches run, such as Identification Number, Time Batched, Time Injected, Dose Required and Dose Injected, and the .

Monkman teaches:
Claim 10. The method of claim 1 wherein a first concrete load from a first delivery truck is poured into place, and a second concrete load from a second delivery truck is poured on top of the first concrete load while the first concrete load is in a plastic state, and wherein the first load and second load have overlapping set time values or value ranges (¶0172 operations include precast operations, in which a concrete structure is formed in a mold from the cement mix and undergoes some degree of hardening before transport and use at a location separate from the mix location, and ready mix operations, in which the concrete ingredients are supplied at one location and generally mixed in a transportable mixer, such as the drum of a ready mix truck, and transported to a second location, where the wet mix is used, typically by being poured or pumped into a temporary mold. Precast operations can be either a dry cast operation or a wet cast operation, whereas ready mix operations are wet cast. Any other operation in which a concrete mix is produced in a mixer and exposed to carbon dioxide during mixing is also subject to the methods and compositions of the invention.).

Monkman teaches:
Claim 11. The method of claim 1 wherein the stored set time value or value range for concrete previously delivered and placed at the job site is obtained or derived from data signals generated by at least one sensor in the nozzle, hose, or other conduit of concrete during deposition or spraying of the concrete through the nozzle, hose, or conduit at a job site (¶0202 In some cases the liquid is converted to gas before delivery to the mixer; in other cases, the remains a liquid in storage and movement to the mixer, and when released at the mixer forms a mixture comprising solid and gaseous carbon dioxide. In the latter case, one or more pressure sensors may be used ; e.g., for the nozzle system to control dry ice formation between the nozzle and solenoid as well as to confirm pre-solenoid pressure is maintained to ensure the line remains liquid.).

Monkman teaches:
Claim 12. The method of claim 1 wherein a portion of the concrete load in at least one of the delivery trucks is poured at a first job site, and, within fifteen minutes and more preferably within ten minutes of the pour, a dose of set retarding agent is introduced into the remaining portion of the concrete load in the delivery truck, and the remaining portion containing the dose of set retarding agent is transported by the delivery truck to a second job site and poured into place at the second job site (¶¶0247-0248 In certain embodiments, one or admixtures is added to a cement mix, e.g., hydraulic cement mix, before, during, or after carbonation of the mix, or a combination thereof, where the admixture is a set retarder, plasticizer, accelerant, or air entraining agent. Where it is desired to modulate flowability, set retarders and plasticizers are useful. Where it is desired to modulate strength development, accelerants are useful. If it is desired to increase the rate of carbon dioxide uptake, certain air entraining agents may be useful.).

Monkman teaches:
Claim 13. The method of claim 1 wherein at least five delivery trucks are provided in accordance with step (A) having concrete loads whose set time values or value ranges are adjusted in accordance with step (B), said adjustments being made using set time value or value range calculations based on signal data obtained or derived from at least one sensor for monitoring hydration over time of placed concrete at the job site (¶0188 In a batching facility in which a plurality of different trucks are being batched, a system controller may be configured to receive input regarding the identity of each truck at the carbon dioxide delivery site and select the appropriate action, e.g., delivery/no delivery, timing, flow, and amount of carbon dioxide delivered, and the like. For example, for entering a truck number that corresponds to the current truck being batched (signal being sent to plc), a dialog box can pop up when the system controller gets the signal from the customer PLC asking an operator to “Please input Identification Number” (e.g., a 1-10 digit number), alternatively, the truck identifier numbers can be in a predetermined order, e.g., sequential.).

Monkman teaches:
Claim 15. The method of claim 2 wherein, in step (A), at least six delivery trucks are provided, each having a mixer drum containing a concrete load and a processor-controlled system for monitoring rheology and set time value or value range of the concrete load in the drum, wherein the processors perform functions (i), (ii), and (iii); and adjust the stored set time value or value range or the current set time value or value range of the concrete (¶0188 In .

Monkman teaches:
Claim 16. The method of claim 13 wherein at least ten delivery trucks are provided in accordance with step (A) having concrete loads whose set time values or value ranges are adjusted in accordance with step (B), said adjustments being made using set time value or value range calculations based on signal data obtained or derived from at least one sensor for monitoring hydration over time of placed concrete at the job site (¶0188 In a batching facility in which a plurality of different trucks are being batched, a system controller may be configured to receive input regarding the identity of each truck at the carbon dioxide delivery site and select the appropriate action, e.g., delivery/no delivery, timing, flow, and amount of carbon dioxide delivered, and the like. For example, for entering a truck number that corresponds to the current truck being batched (signal being sent to plc), a dialog box can pop up when the system controller gets the signal from the customer PLC asking an operator to “Please input Identification Number” (e.g., a 1-10 digit number), alternatively, the truck identifier numbers can be in a predetermined order, e.g., sequential.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/KURTIS GILLS/               Primary Examiner, Art Unit 3623